DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 25 February 2021.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6-9, 16, 22, 28 and 29 are objected to because of the following informalities:
Claim 6 reads “PC5-PDCP (packet data convergence protocol)” should read “packet data convergence protocol (PC5-PDCP)”. 
Claim 7 reads “PC5-SDAP (service data adaptation protocol)” should read “service data adaptation protocol (PC5-SDAP)”. 
Claim 8 reads “RLC (radio link control)”, “MAC (media access control)” and “PHY (physical)” should read “radio link control (RLC)”, “media access control (MAC)” and “physical (PHY)”.
Claim 9 reads “PHY (physical)” should read “physical (PHY)”.
Claim 16 reads “RLC (radio link control)” and “MAC (media access control)” should read “radio link control (RLC)” and “media access control (MAC)”.
Claim 22 reads “RLC (radio link control)” and “MAC (media access control)” should read “radio link control (RLC)” and “media access control (MAC)”.
Claim 28 reads “PC5-PDCP (packet data convergence protocol)” should read “packet data convergence protocol (PC5-PDCP)”. 
Claim 29 reads “PC5-SDAP (service data adaptation protocol)” should read “service data adaptation protocol (PC5-SDAP)”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “central unit”, “Distributed units” and “radio units” in claim 1. The specification discloses A radio unit (RU) 610 includes the radio transceiver unit for sidelink transmission and reception. Multiple RUs 610 may be controlled by one distributed unit 608. Each RU 610 is controlled by only one distributed unit 608. A sidelink fronthaul interface (SLFI) may be used to communicate between the distributed units 608 and the RUs 610. The RUs 610 may be deployed closer to the sidelink UE. The distributed unit 608 and central unit 606 may be deployed in the cloud, Paragraph 78.
Such claim limitation(s) is/are: “means for performing” and “means for performing” and “means for sidelink transmitting and receiving” in claim 23. The specification discloses the RSU 420, 421, or another device, may include means for communicating, means for establishing, means for performing, means for sidelink transmitting and receiving, means for selecting, and means for managing. Such means may include one or more components of the UE 350 or base station 310 described in connection with FIGURE 3, Paragraph 72.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 11-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szilagyi et al. (US Publication 2021/0058992).
With respect to claims 1 and 23, Szilagyi teaches A sidelink node having a distributed processing architecture for wireless communications, (gNB with sidelink modem, Figure 4) the sidelink node comprising: 
a central unit configured to perform sidelink node functions; (CU operates sidelink communication protocol, Paragraph 79)
a plurality of distributed units comprising a first distributed unit and a second distributed unit, (DU attached to PC5 modem and DU attached to DSRC modem are further attached to CU and each DU attached to PC5 and DSRC are performing sidelink functions, Figure 4 and Paragraph 79) each distributed unit coupled to the central unit and controlled by the central unit, each distributed unit configured to perform a subset of the sidelink node functions; (DU attached to PC5 modem and DU attached to DSRC modem are further attached to CU and each DU attached to PC5 and DSRC are performing sidelink functions, Figure 4 and Paragraph 79) and 
a plurality of radio units comprising a first set of radio units coupled to and controlled by the first distribution unit and a second set of radio units coupled to and controlled by the second distribution unit, each radio unit configured for sidelink transmission and reception. (PC5 modem and DSRC modem are controlled by its independent DU and each DU attached to PC5 and DSRC are performing sidelink communication, Figure 4 and Paragraph 79)
With respect to claims 2 and 24, Szilagyi teaches in which the sidelink node comprises a road side unit (RSU), a sidelink (SL) user equipment (UE), and/or a sidelink assistance node (SLAN). (gNB with sidelink modem, Figure 4) 
With respect to claims 3 and 25, Szilagyi teaches in which at least one of the plurality of radio units is configured to communicate with another sidelink node or a sidelink (SL) user equipment (UE). (gNB with sidelink modem communicates with other vehicles, Figure 4) 
With respect to claim 4, Szilagyi teaches in which the central unit comprises: a control plane coupled to each distributed unit and configured to select at least one of a plurality of user planes for requested services, in which each distributed unit couples to the control plane; and the plurality of user planes, each user plane coupled to the control plane, in which each distributed unit couples to the plurality of user planes under control of the control plane, each user plane coupled to the plurality of distributed units under control of the control plane. (the access node the gNB may include a central unit (CU) and a distributed unit (DU), and functions of the gNB are split between the CU and the DU 410. The CP is further split into a control plane CU (CU-CP) 420 and a user plane CU (CU-UP) 422. An interface between the CU-CP and CU-UP is E1 interface, while the DU connects to the CU via F1-C (control plane) and F1-U (user plane) interfaces, as illustrated in FIG. 4. The CU-CP may manage radio resource control and higher protocol layers of cellular connections, such as a packet data convergence protocol (PDCP) layer and/or a service data adaptation protocol (SDAP) layer while the DU manages lower protocol layers such as a radio link control (RLC) layer, medium access control (MAC) layer, and physical layer. The functional split is, however, flexible and different splits have been envisaged, paragraph 79)
With respect to claims 5 and 27, Szilagyi teaches in which the central unit comprises a first portion of a PC5 stack, each distributed unit comprises a second portion of the PC5 stack, and each radio unit comprises a third portion of the PC5 stack. (the sidelink communication protocol stack may be according to IEEE 802.11p specifications or PC5 of 3GPP specifications and CU includes portion PC5 stack and DU includes portion PC5 stack and RU includes portion of PC5 stack, Paragraph 79 and Figure 4) 
With respect to claims 6 and 28, Szilagyi teaches in which a central unit control plane (CU-CP) is configured to manage a control plane of a PC5 link between the sidelink node and another sidelink node or a sidelink user equipment (SL UE), (CU-CP controls control pane of PC5 link between gNB and vehicles, Pargraph 79 and Figure 4) the control plane of the central unit comprising PC5-radio resource control (RRC) functionality, PC5-S functionality and PC5-PDCP (packet data convergence protocol) functionality. (The CU-CP may manage radio resource control and higher protocol layers of cellular connections, such as a packet data convergence protocol (PDCP) layer and/or a service data adaptation protocol (SDAP) layer while the DU manages lower protocol layers such as a radio link control (RLC) layer, medium access control (MAC) layer, and physical layer. The functional split is, however, flexible and different splits have been envisaged, Paragraph 78) 
With respect to claims 7 and 29, Szilagyi teaches in which each of a plurality of user planes of the central unit is configured to manage user plane connections between the sidelink node and another sidelink node or a sidelink user equipment (SL UE), (The CP is further split into a control plane CU (CU-CP) and a user plane CU (CU-UP). An interface between the CU-CP and CU-UP is E1 interface, while the DU connects to the CU via F1-C (control plane) and F1-U (user plane), Pargraph 78 and Figure 4)  each user plane of the central unit comprising PC5-PDCP (packet data convergence protocol) functionality and PC5-SDAP (service data adaptation protocol) functionality. (CU-UP manages higher protocol layers of the sidelink communication protocol stack, e.g. the PDCP and SDAP, Paragraph 87) 
With respect to claim 8, Szilagyi teaches in which each distributed unit is configured to manage RLC (radio link control), MAC (media access control), and upper layer PHY (physical) functionality of a PC5 link between the sidelink node and another sidelink node or a sidelink user equipment (SL UE), (the DU manages lower protocol layers such as a radio link control (RLC) layer, medium access control (MAC) layer, and physical layer of PC5 link, Paragraph 78 and Figure 4) each distributed unit comprising an application protocol to manage a control plane context between each distributed unit and the central unit. (The CU-CP may then create/initialize the sidelink communication protocol stack(s) in the DU, if it has not yet been created/initialized, and configure the sidelink with the V2X configuration (step 702). Step 702 may comprise at least configuring the destination address of the application server to the DU, paragraph 93)
With respect to claim 9, Szilagyi teaches in which each radio unit is configured to manage lower layer PHY (physical) functionality of a PC5 link between the sidelink node and another sidelink node or a sidelink user equipment (SL UE). (modems manage lower layer PHY of PC5 link between gNB and vehicles, Figure 4) 
With respect to claims 11 and 17, Szilagyi teaches A method of wireless communications by a sidelink node, (gNB with sidelink modem, Figure 4) comprising: 
communicating control plane messages from a central unit control plane entity to another sidelink node or a sidelink user equipment (SL UE) via at least one distributed unit and at least one radio unit; (CU-CP transmits CP messages to UE via gNB-DU and PC5 modem, Figure 5A) and 
communicating user plane messages from a central unit user plane entity to the other sidelink node or the SL UE via the at least one distributed unit and the at least one radio unit. (CU-CP transmits UP messages to UE via gNB-DU and PC5 modem, Figure 5A)
With respect to claims 12 and 18, Szilagyi teaches in which communicating the control plane messages is via a PC5 interface and communicating the user plane messages is via the PC5 interface. (Control plane and user plane messages are transmitted via PC5 interface, Figure 5A) 
With respect to claims 13 and 19, Szilagyi teaches in which communicating the control plane messages is via an SLXn interface and communicating the user plane messages is via the SLXn interface. Control plane and user plane messages are transmitted via DSRC interface, Figure 4) 
With respect to claims 14 and 20, Szilagyi teaches in which communicating the control plane messages is via via a PC5 interface and a tunneling protocol, and communicating the user plane messages is via the PC5 interface and the tunneling protocol. (Control plane and user plane messages are transmitted via PC5 interface and tunneling protocol, Figure 5A)
With respect to claims 15 and 21, Szilagyi teaches further comprising establishing connectivity between the at least one distributed unit and the central unit control plane entity using bearer context management functions. (DU and CU, are connected using bearer context management functions, Figure 4)
With respect to claims 16 and 22, Szilagyi teaches managing, by the central unit control plane entity, control plane functions of PC5 links to the other sidelink node or the SL UE; (The CP is further split into a control plane CU (CU-CP) and a user plane CU (CU-UP). An interface between the CU-CP and CU-UP is E1 interface, while the DU connects to the CU via F1-C (control plane) and F1-U (user plane), Pargraph 78 and Figure 4)  managing, by the central unit user plane entity, user plane functions of the PC5 links to the other sidelink node or the SL UE; (CU-UP manages higher protocol layers of the sidelink communication protocol stack, e.g. the PDCP and SDAP, Paragraph 87) 
managing, by the at least one distributed unit, RLC (radio link control) layer functions, MAC (media access control) layer functions and upper physical layer functions of the PC5 links to the other sidelink node or the SL UE; (the DU manages lower protocol layers such as a radio link control (RLC) layer, medium access control (MAC) layer, and physical layer of PC5 link, Paragraph 78 and Figure 4) 
managing, by the at least one radio unit, lower physical layer functions of the PC5 links to the other sidelink node or the SL UE. (modems manage lower layer PHY of PC5 link between gNB and vehicles, Figure 4) 
With respect to claim 26, Szilagyi teaches in which the means for performing sidelink functions comprises means for selecting at least one of a plurality of user planes for requested services. (the access node the gNB may include a central unit (CU) and a distributed unit (DU), and functions of the gNB are split between the CU and the DU 410. The CP is further split into a control plane CU (CU-CP) 420 and a user plane CU (CU-UP) 422. An interface between the CU-CP and CU-UP is E1 interface, while the DU connects to the CU via F1-C (control plane) and F1-U (user plane) interfaces, as illustrated in FIG. 4. The CU-CP may manage radio resource control and higher protocol layers of cellular connections, such as a packet data convergence protocol (PDCP) layer and/or a service data adaptation protocol (SDAP) layer while the DU manages lower protocol layers such as a radio link control (RLC) layer, medium access control (MAC) layer, and physical layer. The functional split is, however, flexible and different splits have been envisaged, paragraph 79)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Szilagyi et al. (US Publication 2021/0058992) in view of Rao et al. (US Publication 2020/0163005).
With respect to claims 10 and 30, Szilagyi doesn’t teach configured to communicate with another sidelink node via an enhanced PC5 interface or an SLXn interface.
Rao teaches configured to communicate with another sidelink node via an enhanced PC5 interface or an SLXn interface. (the existing PC5 interface need to be enhanced so that similar CP (AS-level) signaling with SRBs used over the NG Uu interface (between the UE and RAN) can also be applied over the NR PC5 interface (between UE and UE), Paragraph 146) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Szilagyi by including communicate with another sidelink node via an enhanced PC5 interface or an SLXn interface as taught by Rao. The motivation for combining Szilagyi and Rao is to be able to enhance PC5 communication between network node and terminal.
Conclusion

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472